Citation Nr: 1339425	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, as due to asbestos exposure or other environmental hazards (hereinafter referred to simply as a "lung disability").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel 




INTRODUCTION

The Veteran had active service in the Navy from December 1973 to December 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, in addition to the paper claims files, there is a Virtual VA file associated with the Veteran's claim.  

The issue of entitlement to service connection for tinnitus has been raised by the record in the December 2009 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently does not have bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in May 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.


The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, the VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Further, the Board notes that in September 2010 the Veteran requested a hearing at the RO.  The Veteran was sent notice of his scheduled hearing in June 2011.  In July 2011, the Veteran failed to appear at a hearing before the Decision Review Officer.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2013).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a  present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system - which include bilateral sensorineural hearing loss - may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013). 


In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As was noted above, the Veteran's hearing loss may be considered an organic disease of the nervous system; therefore, the claimed bilateral hearing loss disability may be subject to service connection based on continuity of symptomatology even though it was not manifest within a year of separation from service.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the absence of proof of a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  


Analysis

The Veteran has asserted that he has bilateral hearing loss as a result of his active service.

A review of the STRs shows treatment for hearing loss while the Veteran was in active service.  In December 1973, the Veteran was afforded an entrance examination.  At that time, the Veteran's audiometric testing was as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
15
-
0
Left
25
15
10
-
0

The Veteran was afforded audiometric testing in January 1974, February 1974, July 1976, January 1977, June 1977, and January 1978.  The Board notes that there is no evidence that speech recognition scores were recorded at the time of the Veteran's various audiograms during active service.  Several of the audiometric tests showed hearing loss that would be considered a disability for VA purposes under 38 C.F.R. § 3.385.  In March 1977, the Veteran was placed in a Hearing Conservation Program and advised concerning progressive hearing loss.  The Veteran was issued insert aural protection and advised to use them.  

In November 1978, the Veteran was afforded a separation examination.  At that time, the Veteran's ears were clinically evaluated as normal.  The Veteran's audiometric testing was as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
25
30
10
15
Left
10
10
20
5
15

While the Veteran's bilateral hearing acuity certainly went through a significant shift while he was in active service, he did not have bilateral hearing loss for VA purposes at his separation from such service.  38 C.F.R. § 3.385.  

A review of post-service medical records shows that the Veteran has received treatment at the VA Medical Center for various conditions, but he has not sought treatment for bilateral hearing loss.


In December 2009, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported that he experienced hearing impairment in both ears, which affected his ability to hear what other people were saying to him when there was any kind of background noise.  The Veteran also reported that people constantly told him that the television was too loud, and that he talked too loud.  The Veteran underwent an audiogram at his VA audiology examination.  The audiogram results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
15
15
5
20
13.75
Left
15
15
10
10
25
15
    
Speech recognition in both ears was 94 percent.  The examiner reported that the Veteran had normal hearing through 6000 Hz and moderate bilateral sensorineural hearing loss at 8000 Hz.  The examiner noted that the Veteran's hearing loss was not disabling per VA criteria.  

The Board notes that while the Veteran is competent to report when he first experienced symptoms of hearing loss and that they have continued since service, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); as a lay person, he is not competent to diagnose himself with bilateral hearing loss for VA compensation purposes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  In this regard, as noted above, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has bilateral hearing loss for VA compensation purposes, let alone had it within one year of his separation from active service.  38 C.F.R. § 3.385.  While there is evidence of record that the Veteran may have had hearing loss while in service, it appears to have been temporary and resolved before the Veteran's separation from active service.  Further, the Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  In light of these circumstances, the Board finds that service connection for bilateral hearing loss may not be awarded.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Further development is necessary concerning the issue of entitlement to service connection for a lung disability.

In a September 2011 statement, the Veteran asserted that his primary care doctor, Dr. Rivera, had determined that his lung, breathing, and coughing conditions are related to his active service.  According to the Veteran, Dr. Rivera recognized that there were no other detrimental environments to his particular case, and she had entered her expert opinion into his medical record.  

A review of the record shows that the Veteran's primary care physician at the VA Medical Center is Dr. Maritza Rivera.  Evidence of record shows treatment notes by Dr. Rivera from December 2009 to June 2010.  According to treatment notes of record, Dr. Rivera diagnosed the Veteran with a cough, COPD, and emphysema.  However, there is no evidence of record that Dr. Rivera provided an opinion as to the etiology of the Veteran's lung disorder.  Further, the RO has conducted no development on this matter.  The RO should attempt to determine whether Dr. Rivera ever provided such an opinion to the Veteran or on the Veteran's behalf; or is now willing to do so.  

Pertinent treatment records that are not already of record should be obtained before a decision is rendered with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence concerning the claimed lung disability, from VA or otherwise, specifically to include treatment notes and/or an opinion from Dr. Rivera.  

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  The RO shall undertake any additional development deemed necessary, including, if warranted, affording the Veteran an additional VA examination.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




								[Continued on Next Page]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


